Citation Nr: 0407874	
Decision Date: 03/25/04    Archive Date: 04/01/04

DOCKET NO.  00-21 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
impaired vision, right eye, following VA surgical treatment 
in April 1983.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from October 1944 to July 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to compensation under 38 U.S.C.A. § 1151 for impaired vision 
of the right eye following VA surgical treatment in April 
1983. 

This matter was previously before the Board in June 2003, at 
which time it was remanded for additional development.

For reasons that are discussed in more detail below, the 
issue on appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

During the pendency of this appeal, in November 2000, the 
President of the United States signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  These changes were 
codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2003).  Under the VCAA, 
VA's duty to notify and assist has been significantly 
expanded in the following areas.  First, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

VA's duty to assist the veteran also includes obtaining 
medical records in order to determine the nature and extent 
of the veteran's disability.  38 C.F.R. § 3.159(c)(4) (2003).

The veteran contends that he has impaired vision of the right 
eye as a direct result of surgery performed by VA in 1983.  
On April 5, 1983, at the VA hospital in Columbia, South 
Carolina, he underwent an intracapsular cataract extraction 
with anterior chamber intraocular lens of the right eye.  The 
operative diagnosis was involutional cataract of the right 
eye.

On April 14, 1983, the veteran was again seen at VA wherein 
it was noted that he had rubbed his eye and that the lens had 
displaced post-operatively.  It was determined that the lens 
needed repositioning, and from April 17, 1983 to April 21, 
1983, he was hospitalized again for repositioning of the 
intraocular lens of the right eye.

In November 1999, the veteran reported that Dr. E.D. Jervey 
of the Jervey Eye Group had indicated to him that his 
eyesight would have gone bad regardless of his physical 
activity because of the type of implant that was used by VA.  

In its June 2003 Remand, the Board requested that the 
complete treatment records associated with the veteran's 
treatment be obtained from the Jervey Eye Group from both Dr. 
W. H. Ballinger and Dr. Jervey, including any opinion from 
Dr. Jervey that the veteran's eye sight would have gone bad 
regardless of his physical activity because of the type of 
implant that was used by VA.  Although subsequent medical 
treatment records have been submitted regarding treatment 
from Dr. Ballinger, it does not appear that any medical 
records or opinions have been submitted for treatment by Dr. 
Jervey pursuant to the Board Remand.  Accordingly, such 
treatment records and medical opinions should be obtained on 
remand.

Accordingly, this case is REMANDED for the following actions:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The 
notice must inform the claimant (1) of 
the information and evidence not of 
record that is necessary to substantiate 
the claims, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the claimant is expected to provide and 
(4) request that the claimant provide any 
evidence in his possession that pertains 
to the claim.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002);Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 
117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  A record of 
his notification must be incorporated 
into the claims file. 

2.  After obtaining the necessary 
authorization, the VBA AMC should request 
the complete treatment records associated 
with the veteran's treatment at the 
Jervey Eye Group from Dr. E. D. Jervey, 
including any opinion from Dr. Jervey 
that the veteran's eye sight would have 
gone bad regardless of his physical 
activity because of the type of implant 
that was used by VA.

3.  The RO should then review the claims 
folder and ensure that the foregoing 
development actions have been conducted 
and completed in full, and that no other 
notification or development action, in 
addition to those directed above, is 
required by the VCAA.  If further action 
is required, undertake it before further 
claims adjudication.

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, the RO should 
re-adjudicate the veteran's claim.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	CHERYL L. MASON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




